THE COURT.
Petition for writ of habeas corpus.
[1] Petitioner is in the custody of the sheriff of the city and county of San Francisco under a judgment finding him guilty of contempt of court in failing to comply with an order directing the payment of alimony. It appears from the petition that there was evidence taken upon the hearing, from which the reasonable inference may be drawn that petitioner has the ability to comply with the order, and the court so expressly found.
Petition denied.
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 9, 1931, and the following opinion then rendered thereon:
THE COURT.
[2] In considering the petition for rehearing herein we have examined the transcript of testimony taken at the hearing of this matter before the trial court and believe that it fully confirms the conclusion expressed in our opinion heretofore filed (ante,
p. 30), that the evidence was legally sufficient to justify the inference which the trial court doubtless drew therefrom, that petitioner was financially able to pay at least a portion of the money which he had been directed to pay, and that his failure so to do was wilful. Consequently it is beyond the power of this court, in this proceeding on habeas corpus, to interfere with the trial court's determination of the matter. As said in Exparte Mason, 69 Cal. App. 598 [232 P. 157, 159]: "Of course, upon a writ of habeas corpus the review of the evidence is limited to an inquiry as to whether or not there is any substantial evidence of the jurisdictional facts. If there is such evidence of those facts in the record it cannot be said that the lower court acted without jurisdiction." (Citing cases.)
Rehearing denied. *Page 32